Title: Memorandum Books, 1799
From: Jefferson, Thomas
To: 


          1799.
          
            
              Jan.
               2. 
              
              Paid barber 2.D. pd. for books 6.5.
            
            
              
              Drew on George Jefferson & co. for £98–5 Virginia currency in favor of James Strange agent for Donald Scott & co., Jas. & Rob. Donald & for Alexr. Donald which discharges all balances due to them on account of my mother, my sister A. S. Marks, my brother & myself. The paiment for Alexr. Donald was for a telescope. See among my papers a particular statement of these balances.
            
            
              
               3. 
              
              Pd. Jacob for razors, powder &c. 4.35.
            
            
              
               4. 
              
              Gave Bache’s newscarrier .25.
            
            
              
               5. 
              
              Gave Thompson & Small ord. on J. Barnes for 10.D. the balance due for a hot press bible.
            
            
              
               8. 
              
              Gave Duane for Mrs. Bache ord. on J. Barnes for papers viz.
            
            
              
                 for  James Hopkins 5.  D.  } to begin from the 1st. inst.    TMRandolph 5.    Reuben Lindsay  5.    Wm. Wardlaw 5.    myself 5.    do. cards 3.     28.   
            
            
              
              Pd. for a book 1.D.
            
            
              
              Credit Wm. Short 1000.D. which G. Jefferson writes me he has recd. from E. Pendleton by ord. of E. Randolph in part of what the US. owe to W. Short. Note he has recd. £500 Virga. currcy. before in same way, & to be credited in like manner.
            
            
              
               9. 
              
              Drew on Geo. Jefferson & co. in favor of John Richard junr. for 1200.D. Note Richard has paid that sum to J. Barnes who is to apply it to Mr. Short’s purposes. Consequently I debit Mr. Short with it.
            
            
              
              J. Barnes is to credit me 161.875 for James Madison in discharge of his nail account.
            
            
              
              Gave J. Francis order on J. Barnes for 150.D. on acct.
            
            
              
               12. 
              
              Pd. for gloves 1.D.
            
            
              
               13. 
              
              Pd. for horse hire 1.D.
            
            
              
               18. 
              
              Pd. for shaving soap 1.5.
            
            
              
               20. 
              
              Vales at Dr. Logan’s .25 horse hire 2.D.
            
            
            
              
               21. 
              
              Gave Voigt ord. on J. Barnes for 13.5 clock plate & wheels.
            
            
              
               22. 
              
              Gave Mrs. Gardner ord. on J. Barnes for 10.D. on acct. for washg.
            
            
              
              Geo. Jefferson has recd. from E. Pendleton £400. more to be credited to W. Short on same acct. & in same way as ante Jan. 8.
            
            
              
               23. 
              
              Inclosed to William Page an order on Geo. Jefferson & co. for £51. Virga. currcy. in full accordg. to settlement.
            
            
              
               24. 
              
              Paid for a waistcoat 3.375.
            
            
              
              Recd. of Barnes 6.D.
            
            
              Jan.
               25. 
              
              Recd. of J. Barnes 35.D.
            
            
              
               26. 
              
              Paid for books & maps 5.36.
            
            
              
               28. 
              
              Pd. Jacob a month’s wages 12.D.
            
            
              
              Gave Stephen Thompson Mason an order on Barnes for 25.D. for Lyon. 
            
            
              
               30. 
              
              Pd. small exp. .5.
            
            
              
              Pd. John B. Guenet my annual subscriptn. to Philosoph. society 2.D.
            
            
              
               31. 
              
              Pd. mending seal .75.
            
            
              Feb.
               2. 
              
              Gave Minchin ord. on Barnes for 10.D. on acct. for shoes.
            
            
              
               5. 
              
              Pd. small exp. .25 pd. for pamphlets 4.D.
            
            
              
               6. 
              
              Recd. of J. Barnes a draught on the Branch bank of N. York for 186.12.
            
            
              
               7. 
              
              Inclosed the sd. note to Danl. Ludlow & co. of New York agents for Van Staphorst & Hubbard to pay the year’s interest of my three bonds ante Mar. 26. 97 and 
            
            
            
              
              Gave Samuel Salter order on J. Barnes for 23.75 for prints.
            
            
              
              Directed Geo. Jefferson to pay J. W. Eppes from 100. to 200.D.
            
            
              
               8. 
              
              Paid for a print 2.D.
            
            
              
              Credit TMRandolph 400. ℔ tobo. put by Bowling Clarke into one my hhds. of tobo. in Bedford.
            
            
              
               14. 
              
              Small exp. .25.
            
            
              
               15. 
              
              Gave in charity 5.D.
            
            
              
              Recd. from Barnes 15.D.—pd. for a thermometer 5.D.
            
            
              
               16. 
              
              Pd. for Nautical almanac 1.5 pd. for wire 1.625.
            
            
              
              Gave Sellers ord. on Barnes for 12.73 for 3. wire doors.
            
            
              
              Gave Ouram ord. on do. for 4.D. for brass for theodolite.
            
            
              
              Gave Peisch & Mayerhoff ord. on Barnes for 22.67 for eider down bed.
            
            
              
               18. 
              
              Pd. for Weekly magazine .625.
            
            
              
              Recd. from Barnes 30.D.
            
            
              
               19. 
              
              Gave Mrs. Gardner 5.D.
            
            
              
              Recd. from Julien Niemcewicz 200.D. lent him last year by Barnes on my acct.
            
            
              
               20. 
              
              Put the sd. 200.D. into Barnes’s hands—pd. for pomatum .75.
            
            
              
               22. 
              
              Gave J. Barnes ord. on Geo. Jefferson & co. for 900.D. Debit myself to Mr. Short with the reciept of this & take credit for it as paid to Barnes for his use.
            
            
              
              Paid Voigt for cleaning watch 1.D.
            
            
              
               23. 
              
              Pd. Jacob in part of wages 5. pd. Salter for picture frame 1.5.
            
            
              
              Gave Minchin order on J. Barnes for 15.50 for shoes.
            
            
              
               24. 
              
              Gave Thos. Dobson order on Barnes for 12.86 for books.
            
            
              
              Gave Thos. Passmore ord. on do. for 11.25 for tin work.
            
            
              
               25. 
              
              Drew on Geo. Jefferson in favr. of Barnes for 150.D. which he is to apply for W. Short. Enter it in acct. accordingly.
            
            
              
              Pd. for mending seal .5.
            
            
              
              Pd. annual subscription for Peale’s museum 2.D.
            
            
              
               26. 
              
              Gave Matthew Carey ord. on Barnes for 17.35 for books.
            
            
              
              Gave Dobson additional do. on do. for 4.D.
            
            
              
              Pd. at Bache’s for books 2.75.
            
            
              
              Pd. Matthew Lyon for the Bee for TMR. & myself 2.D.
            
            
              Feb.
               27. 
              
              Recd. of J. Barnes 160.D.
            
            
              
              Pd. Dr. Physic 15.D.
            
            
            
              
              Pd. stage hire to Baltimore 8.D.
            
            
              
              Gave J. B. Barry ord. on Barnes for 4.50.
            
            
              
              Gave Matthias Lemar ord. on J. Barnes for 43.42 for spoons for TMRandolph.
            
            
              
              Recd. of J. Barnes 10.D.
            
            
              
               28. 
              
              Gave Wm. Richardson ord. on J. Barnes for 29.D. Note 11.5 D. of this is for spectacles for Colo. Coles, 11.5 for do. for Mrs. Bolling & 3.D. for a thermometer for Dr. Wardlaw.
            
            
              
              Gave J. Bedford ord. on J. Barnes for 14.50 for his acct.
            
            
              Mar.
               1. 
              
              Gave order to J. Francis on J. Barnes for 151.55 in full.
            
            
              
              Pd. Saml. H. Smith for last year’s paper bound 5.D.
            
            
              
              Pd. Jacob in full 8.D. Gave vales 1.D.
            
            
              
              Chester paid driver .25.
            
            
              
              Wilmington. do. .25 dinner 1. vales .25.
            
            
              
              2.
              
                Elkton  driver .5 lodging &c. .8.    vales .125.   
            
            
              
              Susqueha. driver .25 breakft. & ferrge. 1.125 ferrymen .25.
            
            
              
              Bush driver .25.
            
            
              
              Webster’s driver .25 dinner .75 vales .125.
            
            
              
              3.
              
                Baltimore.  driver .25.    barber .25 small exp. .5 entertt. 1.75. vales .25.  
            
            
              
              4.
              
            
            
              
              Spuryear’s driver .25 breakft. .5 vales .25.
            
            
              
              Rhodes’s driver .25.
            
            
              
              Bladensbg. dinner .75 driver .25.
            
            
              
               5. 
              
              Geo. town entt. 1.875 vales .125 ferrge. & ferrymen .60.
            
            
              
              Alexandria. dinner 1.15 vales .25 horse hire 3.D.
            
            
              
              Colchester ferrge. .33.
            
            
              
              6.
              
                Dumfries.  entt. 2.30 stage 1.5 vales .75.    carthire 3.D.   
            
            
              
              Staffd. C. H. breakft. .5 vales .125.
            
            
              
              Falmouth pontage .041.
            
            
              
                Fredsbg.  barber .25 driver .25 small exp. .25.    dinner &c. 4.125 vales .5.  
            
            
              
              7.
              
                 Long’s  lodging &c. 1.8.    vales .15.   
            
            
              
              Hyde’s breakft. &c. .92.
            
            
              
               8. 
              
              Mr. Madison’s vales .25 whole expences 43.465. 
            
            
              
              Cash on hand 113.70 arrived at Monticello.
            
            
              
               9. 
              
              Arrears of Small expences 12.D.
            
            
            
              
               12. 
              
              Pd. R. Richardson 5.D.
            
            
              
               16. 
              
              Drew on J. Barnes in favr. G. Jefferson for 350.D.
            
            
              
               18. 
              
              Drew on G. Jefferson in favr. of R. Richardson for 500.D. with which he is to buy corn for me.
            
            
              
              Borrowed of Jupiter 1.D. paid for cupping John 1.D.
            
            
              
               19. 
              
              Recd. from Wm. Clarke 7½ galls. whiskey for which I acct. to TMR.
            
            
              
              Recd. of  Shifflet for nails 46/7.
            
            
              
               23. 
              
              Pd. small exp. .25. 24. Pd. do. .5.
            
            
              Mar.
               26. 
              
              Recd. from Catlett for a pair of traces 13/.
            
            
              
               27. 
              
              Pd. small exp. 3/.
            
            
              
               30. 
              
              Recd. from  Shifflet for nails 10/6.
            
            
              
              Repd. TMRandolph 4.D. advanced to Jupiter for journey to Fredsbg.
            
            
              
               31. 
              
              Recd. of Reuben Lindsay the 5.D. ante Jan. 8.
            
            
              Apr.
               1. 
              
              Recd. from Colo. Coles the 11.5 D. for spectacles ante Jan. 28.
            
            
              
              Pd. Mr. Maury last year’s subscription 15.D.
            
            
              
              Pd. Garrett for a year of Pleasant’s paper 4.D.
            
            
              
              Pd. Wm. Page what he had paid Mrs. Key for oats 10.D.
            
            
              
              Small exp. .675 vales at Charlvlle. .2.
            
            
              
               3. 
              
              Recd. from W. Clarke on acct. TMR 7½ galls. whiskey.
            
            
              
               4. 
              
              Pd. Richd. Richardson on acct. 35.D.
            
            
              
               5. 
              
              Mcgehee finishes working here.
            
            
              
              Note Perry began to work on the 2d. inst.
            
            
              
               11. 
              
              Small exp. 3.D.
            
            
              
               12. 
              
              Do. 1.D.
            
            
              
               13. 
              
              Small exp. .25. 14. Do. 1.D.
            
            
              
               15. 
              
              Recd. of Wm. Alexander by Mr. Stuart & Coalter £13 old nail acct.
            
            
              
              Recd. from John McDowel (by Mr. Kenny) on acct. for nails £40.
            
            
              
              Pd. Mr. Mcgehee 30.D. on acct.
            
            
              
               16. 
              
              Pd. Yardley for 100. ℔ beef 9.D.
            
            
              
              Pd. R. Richardson for watermen 20.31 D. sm. xp. .25.
            
            
              
               19. 
              
              Pd. for 2. muttons £4–6 (Note their weight gross to nett was as 7:5.
            
            
              
               22. 
              
              Sm. exp. 1.25.
            
            
              
               23. 
              
              Do. 6/10½—pd. Mr. Dinsmore 18.D.
            
            
              
               25. 
              
              Pd. Davy for fish 1.D. Bagwell for do. 2.1 D.
            
            
              
              Pd. John Kelly for TMRandolph £8–14–6.
            
            
            
              
               27. 
              
              Recd. from Shifflet for nails 7/6.
            
            
              
               29. 
              
              Pd. sm. exp. 1.25.
            
            
              
               30. 
              
              Recd. of Nimrod Brown for nails 26/7.
            
            
              May
               1. 
              
              Pd. ferrge. at Milton 10d.
            
            
              
               4. 
              
              Pd. old George on account 9.37.D. Note I am to give him £20 for the years 97. & 98.
            
            
              
               5. 
              
              Fixed on this day for determining the price of my wheat sold to Higginbotham. TMR. says it is 1.75 at Richmd.
            
            
              
               6. 
              
              Recd. from TMRandolph the £8–14–6 ante Apr. 25.
            
            
              
              Pd.  Gamble for bringing up corn 10.D.
            
            
              
              Pd. Ban on account 21.27.
            
            
              
              Promd. W. Davenport to pay £30. for him at July court.
            
            
              
              Agreed with  West for 1500.f. flooring plank @ £6.
            
            
              
              Credit Kinsolving by Wm. Davenport’s assumpsit 8.D.
            
            
              
               8. 
              
              Pd. ferrge. at N. Lewis’s 1/6 sm. exp. .75.
            
            
              
               10. 
              
              Sm. exp. 4½d.
            
            
              
               11. 
              
              Recd. 7½ galls. whiskey from W. Clarke on acct. of TMR.
            
            
              
               14. 
              
              I am always to give Frank a half dime for every bushel to the cord of wood which his coal kilns yield. His last yielded 30 bushels to the cord: therefore paid 1.5 D.
            
            
              
               16. 
              
              Pd. Small exp. 16/.
            
            
              
               17. 
              
              Pd. do. 1.33.
            
            
              
              Repd. Richard Terril 9/ which he had paid at Columbia for coopering & storing 2. hhds. of my tobo. lodged there.
            
            
              May
               22. 
              
              Pd. small exp. 2.D. 25. Do. 1/6.
            
            
              
               26. 
              
              Note I have sold & delivd. Darlington to Richd. Richardson. He is to allow me £60. for him in account for work, to wit £35. this year & £25. the next.
            
            
              
              I have purchased of Chiles Terril a horse (Fitzpartner) for £50. to be paid in the course of next winter.
            
            
              
              Paid sm. exp. 5.5.
            
            
              
               28. 
              
              Do. 3/6.
            
            
              
               31. 
              
              Pd. Richd. Terril for bringing corn 33.8 still due .2.
            
            
              June
               2. 
              
              Pd. sm. exp. 2.25.
            
            
              
              Pd. Mr. Richardson on account 16.82.
            
            
              
               7. 
              
              John Faris brought up my oil, groceries &c. 18. packages in April, wt. 3225 ℔.
            
            
              
              Wm. Johnson has brought up for me 17. barrels of fish wt. 3927. ℔ @ 3/ pr. C.
            
            
            
              
               8. 
              
              Inclosed to G. Jefferson the manifests of my tobo. made here
            
          
          
            
              
              TI. No. 
              
               1. 
              108. 1550.
               
              nett
              }
               Apr. 2d. 99. delivd. J. Henderson’s boat 
            
            
              
              
              
               2.
              108. 1550
              
              
              
            
            
              
              
              
               3.
              105. 1514
              
              
              
            
            
              
              
              
               4.
              104. 1604
              
              }
               
              Apr. 18. delivd. W. Johnson’s boat
            
            
              Columbia 
              ✓
              (
               5.
              125. 1433
              
              
            
            
              ✓
               6.
              129. 1404
              
              
            
            
              
              
              
               8.
              127. 1331
              
              }
              
              May 7. Wm. Johnson
            
            
              
              
              
               9.
              126. 1538
              
              
            
            
              
              
              
              12.
              123. 1496
              
              
            
            
              
              
              
              14.
              106. 1663
              
              }
              
              May 14. Wm. Johnson.
            
            
              
              
              
              15.
              104. 1677
              
              
            
            
              
              ✓
              
              10.
              124. 1320
              
              
            
            
              ✓ Another No.
              
               7.
              128. 1316
              
              
              is to be delivd. to Wm. Johnson with  the hhd. tobo. to be by him delivd. toG. Jefferson.
            
          
          
            
              June
               10. 
              
              Recd. 7½ galls. whiskey from Mr. Clarke for TMR.
            
            
              
              R. Richardson is to have 9. Barrels of the corn I am to have of Boyce. Cost £11–5.
            
            
              
              Recd. from Higginbotham 30.D.
            
            
              
              Pd. small exp. 4.375.
            
            
              
              Recd. of F. Taliaferro 20.D. to be repd. in Richmd.
            
            
              
              Recd. from  West 382.f. flooring plank for which I am to pay  Old £2–5–11.
            
            
              
              Pd. Sm. exp. 4.D.
            
            
              
               11. 
              
              Pd. sm. exp. 2.D.
            
            
              
              Gave Richardson to buy sheep in Staunton 25.1.
            
            
              
               12. 
              
              Pd.  Lyon one year’s subscription of magazine 4.D.
            
            
              
               14. 
              
              Recd. back from Richardson 22.10 his expences having been 3.D.
            
            
              
              Drew on J. Barnes in favr. D. Jackson for Dr. Wardlaw 205.58 D.
            
            
              
              Recd. from Dr. Wardlaw in part 172.63.
            
            
              
               15. 
              
              Drew on J. Barnes for 800.D. in favr. G. Jefferson to whom I inclosed the draught.
            
            
            
              
              Repd. Higginbotham the 30.D. ante June 10.
            
            
              June
               17. 
              
              Gave my note to Joseph McGoffin of Philadelphia for 166.67 D. payable the 1st. week in Oct. on acct. of John Fleming. Note we settled every thing except the price of some flour, and this note probably overpays the balance a little.
            
            
              
               18. 
              
              Pd. small exp. 2.D.
            
            
              
               20. 
              
              Sent by TMR. £4–12 to be lodged with David Anderson for George Faris for nailrod &c. brought up in 97.
            
            
              
               22. 
              
              Pd. Richard Mooney 19.D. for bringing 19. Barrels corn.
            
            
              
              Pd. do. by order of Thos. Beck 10.25 D. which with 9.D. pd. by R. Richardson to Higginbotham out of the money furnished him ante Apr. 16. pays him in full for bringing up corn.
            
            
              
              Pd. Reuben Perry on acct. 12.75.
            
            
              
               23. 
              
              Pd. small exp. 8.915 D.
            
            
              
               30. 
              
              Pd. small exp. 7.D.
            
            
              July
               1. 
              
              Pd.  Rodes federal carriage tax 9.D.
            
            
              
              Pd. for a stamp .5 sm. exp. .125.
            
            
              
               2. 
              
              Pd.  Price for  Lyon for Staunton gazettes 25.D.
            
            
              
               5. 
              
              Pd. Joseph Hopkins for Thos. Wells sadlery bill in full £4–12–6.
            
            
              
               6. 
              
              Sent John Kerr for a lamb 2.D.
            
            
              
               7. 
              
              Pd. sm. exp. 10.64 + .5.
            
            
              
              Drew ord. on G. Jefferson in favr. of E. Randolph for £5. as a fee to defend me in Richd. Johnston’s suit in Chancery against me. 
            
            
              
              Drew order on do. for 200.D. in favor of Wm. Davenport.
            
            
              
               10. 
              
              Drew order on do. for 19.625 D. in favr. John Priddy by order of Wm. Johnson for bringing up 3927 ℔ fish.
            
            
            
              
              Recd. from Mr. Old (sheriff) by Mr. Woods 100.D. to be repaid in Richmond.
            
            
              
               11. 
              
              Paid Walter Key on account for corn 100.D.
            
            
              
               12. 
              
              Gave an order on George Jefferson for £19–14–11 payable to Anderson Roe or order for 8. hhds. of tobo. carried for me by Wm. Johnson from Milton & Columbia.
            
            
              
              Pd.  Cooper for 2. bushels of hair .5.
            
            
              
               14. 
              
              Sm. exp. 2.25 pd. Richd. Richardson on acct. 10.D.
            
            
              
               15. 
              
              Sm. exp. 4.D.
            
            
              
               17. 
              
              Sm. exp. 2.D.—sent Page at Blenheim for 7½ gall. whiskey 5.94.
            
            
              
               18. 
              
              Drew ord. on G. Jefferson in favr. John Peyton by order of Wm. Johnson for transportn. 1. hhd. tobo. No. 7. 128. 1316. 50/6.
            
            
              
               20. 
              
              Small exp. .25.
            
            
              
               21. 
              
              Do. 6.67.
            
            
              
               24. 
              
              Drew on G. Jefferson & co. for £18–16–9 = 62.79 in favor of Joseph Mooran. This overpays a balance of about £15 with interest from Nov. 96 which I still owed to John Steele by whose order I pay it to Moran. It was for stone work in building the house.
            
            
              
               25. 
              
              Desired G. Jefferson to pay Darmsdat £31–4 = 104.D. for fish.
            
            
              
              Pd. sm. exp. 2.D.
            
            
              
              Phill expences to Louisa 1.D.
            
            
              July
               28. 
              
              Small expences 2.1.
            
            
              Aug.
               2. 
              
              Do. 1.15. 3d. Do. .25.
            
            
              
               5. 
              
              Recd. of James Old £17–18–8½ to be repd. by an order on Richmd.
            
            
              
              Pd.  Johnson his taylor’s bill 11.D. remain 2/ due.
            
            
              
              Gave Joseph Bran an order on G. Jefferson for £25–10 for lime & 10. barr. corn in full.
            
            
              
               6. 
              
              Recd. of Charles Wingfield £3–17–5 due some time for nails.
            
            
              
                Pd. Frank for his coal-kiln  No. 2.  32½  half dimes    No. 3. 39.  do.     71½  = 3.375 D.    
            
            
              
              Recd. of Dr. Wardlaw 32.95 D. in full for the draught on Barnes ante June 14.
            
            
              
               8. 
              
                Pd.  small exp. .25.    Small exp. 4.D.  
            
            
            
              
               10. 
              
              Pd. Richd. Mooney for bringing 12. barr. corn from Bolling’s isld. to Adams’s falls @ 4/9 & 5. barr. to Milton @ 6/ £4–7 according to his reciept.
            
            
              
               13. 
              
              Sm. exp. 2.D.
            
            
              
               14. 
              
              Recd. of James Old by Colo. Bell £18–1–9 to be replacd. in Richmd.
            
            
              
               15. 
              
              Drew ord. on G. Jefferson in favr. Danl. Call for £5. fee v. Hendersons.
            
            
              
               17. 
              
              Pd. Richd. Richardson on acct. 4.D. sm. exp. 1/6.
            
            
              
               18. 
              
              Small exp. 1.1.
            
            
              
               22. 
              
              Do. 2.5.
            
            
              
               24. 
              
              Pd. Perkins’s Sam for himself 9.D. & for his mistress 9.D. for 18 days.
            
            
              
               26. 
              
              Recd. of Wm. Meriwether old acct. of nails 20/10.
            
            
              
               30. 
              
              Recd. from Higginbotham’s a canteen of whiskey delivd. to Dinsmore.
            
            
              
               31. 
              
              Pd. sm. exp. 2.D.
            
            
              Sep.
               1. 
              
              Do. 2.85.
            
            
              
               2. 
              
              Pd. Will Beck for R. Jefferson 3.D. am still to pay 7.D.
            
            
              
              3.
              
                Pd. Younger Grady for beef @ 5d.  for himself 3–8–6    for Berry Priddy  13–8     4–2–2   
            
            
              
               4. 
              
              Pd. sm. exp. 1.D.
            
            
              
               6. 
              
              Wrote to G. Jefferson & co. to pay J. T. Callender 50.D. 
            
            
              
              Sm. exp. 2.5.
            
            
              
               7. 
              
              Do. 1.5.
            
            
              
              (NB. I here lost my pocket book containing transactions from this date to the 26th. inclusive. They are here supplied by document or by memory.
            
            
              
              Pd. little John Kerr for 20. Bar. corn 80.D. (W. Page was bearer)
            
            
              
              Pd. Buck in part for repairing threshing machine 4.4.
            
            
              
               14. 
              
              Pd. Catlett for butter 1.1.
            
            
            
              
               16. 
              
              Pd. Butler for making a coat 15/.
            
            
              Sep.
              16.
              
                Drew on J. Barnes in favr. of  Joseph McGoffin for 166.67 (ante June 17.)    Joseph Roberts 243.67    George Jefferson 500.   
            
            
              
              and authorised him to debit me for W. Short Aug. 1. 179 D. + Oct. 1. 212 which charge accordly. to W. Short. (Note J. Barnes answd. these two sums otherwise, therefore I am not to charge them to W. S. 
            
            
              
              17.
              
                £    s dSettld. Francis Taliaferro for cash ante June 10.   6–0–0  for cash pd. Jas. McGehee in full of my ord. of July 25.    28–12–10   for taxes for Fredsville. now payable 40.69 12–4–2    gave order on G. Jefferson accordingly for 156.16 =  46–17–   
            
            
              
              Gave Edward Garland ord. on G. Jefferson for 106.64 taxes for St. Anne’s now payable.
            
            
              
                Settled with James Old for £ s dplank from West. ante June 102–5–11 cash by Woods ante July 10. 30–0–0   do. by himself ante Aug. 5. 17–18–8½   do. by Colo. Bell ante Aug. 14. 18–1–9  gave him an order accordingly on G. Jefferson for 227.73 =68–6–4½  
            
            
              
               18. 
              
              Pd. Richard Richardson on account 7.D.
            
            
              Sep.
               22. 
              
              Pd. small expences about 6.D.
            
            
              
              Pd. Catlett for butter 1.D.
            
            
              
               24. 
              
              Pd.  Hopkins in part for corn 24.D.
            
            
              
               26. 
              
              Pd. Buck in full 1.6.
            
            
              
               28. 
              
              Pd. small exp. 3/ pd. for cupping Tom Shackleford 3/.
            
            
              
               29. 
              
              Recd. from Chas. Lively his rent for 1798. £6. Credit it to W. Short.
            
            
              
               30. 
              
              Pd. sm. exp. 2/6 pd. Catlett for butter 1.1.
            
            
              
              The whiskey of Aug. 30. is out, so 3½ galls. have lasted Dinsmore & Richardson 31. days which is 1.8 of a gill, or near half a pint a day each, costing at present 6d.
            
            
              Oct.
               1. 
              
              Recd. of George Haden in part of rent £6–18. Credit to W. Short.
            
            
              
              Pd. sm. exp. 2.1.
            
            
              
               2. 
              
              Do. 2.25.
            
            
            
              
               5. 
              
              Do. 1.5.
            
            
              
               6. 
              
              Pd. Catlet for butter 1.D.
            
            
              
               7. 
              
              Recd. from Joseph Price in full for his rent of 98. £3–18. Credit W. Short £6. as I recd. the difference in fowls &c.
            
            
              
              Pd. sm. exp. 2.D.
            
            
              
               8. 
              
              Pd. Reuben Perry on acct. 25.D.
            
            
              
              Pd. Sm. exp. 2.4.
            
            
              
               9. 
              
              Pd. do. 1.6.
            
            
              
               11. 
              
              Recd. of Jas. Kinsolving 40.D.
            
            
              
              Pd.  Hopkins in full for corn 9.125.
            
            
              
              Recd. from my sister Carr £100. to be invested for her in the funds.
            
            
              
               12. 
              
              Pd. Messrs. Clarkson on the order of Walter Key 75.D. on acct. for corn.
            
            
              
               13. 
              
              Pd. Richard Richardson on acct. 6.6.
            
            
              
              Pd. sm. exp. 1 D.
            
            
              
              Pd. N. Lewis for Peter Derieux in charity 20.D.
            
            
              
               14. 
              
              Pd. Catlett for butter 1.1.
            
            
              
               16. 
              
              Pd. sm. exp. 2.45.
            
            
              
               17. 
              
              Pd. Sm. exp. 1.1.
            
            
              
               18. 
              
              Pd. do. 3.3.
            
            
              
              Pd. W. Beck on the order of R. Jefferson 42/10 (see Sep. 2.).
            
            
              
               19. 
              
              Pd. George Bruce in full for 571 ℔ beef £8–4–7.
            
            
              
              Pd. Thos. Wells in full for 390 ℔ beef £5–11–9.
            
            
              
              Sm. exp. 1.9.
            
            
              
               20. 
              
              Sent to Mrs. Key & Walter Key 110.D. on acct. for corn (by W. Page).
            
            
              
              Sm. exp. 2.2.
            
            
              
               21. 
              
              Pd. Bourne Price for beef 16/.
            
            
              
              Pd. Vaughan the dancing master entrance for T. Jefferson 4.95.
            
            
              
               22. 
              
              Sm. exp. 1.2.
            
            
              
              Sent Catlet for butter 1.1.
            
            
              
              Sent to Charlottesville for beef 40/5.
            
            
              
              Sent Isaacs for 3½ ℔ shoe thread 15/9.
            
            
            
              
               24. 
              
              Sm. exp. .65.
            
            
              
              Pd. Henry Yost for a pistol lock 4.95.
            
            
              
               26. 
              
              Sm. exp. 2.2.
            
            
              
               27. 
              
              Gave Phill for exp. to Louisa 1.1 sm. exp. .55.
            
            
              
               29. 
              
              Sent Catlet for butter 1.1.
            
            
              Nov.
               1. 
              
              Sm. xp. .55.
            
            
              
               4. 
              
              Pd. James Brown’s Isaac for bringing up 60. faggots of rod 12.65 which was .15 too much.
            
            
              
              Recd. of Colo. John Coles in full for nails £8–9–8½.
            
            
              
              Recd. of Francis Walker on acct. for do. £16.
            
            
              
              Bought of Robt. Burras 100. barr. corn @ 12/. See written agreemt.
            
            
              
              Pd. John Kelly for Robt. Burras on acct. of corn 21.D.
            
            
              Nov.
               6. 
              
              Gave Jupiter for exp. to Snowden .55.
            
            
              
              Lodged with John Watson for John Faris 16.125 for the carriage of 3225 ℔ some time ago, glass doors & other packages.
            
            
              
              Lodged with do. for Oglesby & Bacon 19.50 for inspecting my tobo. & other charges of the crop of 98.
            
            
              
               9. 
              
              Sent Mr. Catlet for butter 1.1.
            
            
              
               10. 
              
              Paid John Spiers for going in quest of D. Powers 1.1.
            
            
              
               11. 
              
              Credit Joseph Price 140. ℔ beef.
            
            
              
               12. 
              
              Left with Isaac Millar for the post boy for bringing a horse from Fredsbg. 4.4.
            
            
              
              Pd. Robert Burras in full for 12.B. 1½b. of corn 21/6 and rescinded our bargain ante Nov. 4.
            
            
              
               14. 
              
              Pd. Henry Yost in full for repairing pistols 6.6.
            
            
              
              Pd. Younger Grady serving notice on Richd. Johnson .55.
            
            
              
               16. 
              
              Pd. sm. exp. 3.3.
            
            
              
               17. 
              
              Do. 3/4 pd. Werten Baker for 2 pr. shoes 20/.
            
            
              
               18. 
              
              Pd. George Bruce in full for beef £3–17–1 which was 11d. over.
            
            
              
              On a final settlement with Fleming he was £3–0s–8d in my debt, for which he this day gave me an order on TMRandolph.
            
            
              
               19. 
              
              Recd. from Francis Walker for nails in full to this day £6–15–4.
            
            
              
               21. 
              
              Sent Catlet for butter 1.1.
            
            
              
              Debit W. Short 33/9 5.D. pd. by G. Jefferson to the Auditor for taxes of his Green sea lands for 93.94.95.97.
            
            
            
              
               25. 
              
              Assumed to Colo. Bell for Thos. Whateley 27/3 for 10⅞ sq. feet of hearth stone @ 2/6.
            
            
              
                Pd. David Powers a witness ads. Johnson  2.2   Pd. Wm. Spiers do. 1.1   Pd. Benj. Sneed do. 1.1   Pd. John Spiers et ux. do. 3.3   
            
            
              
               28. 
              
              Pd. Jos. Price for beef 160. ℔ @ 3¼d 44/5.
            
            
              
              Gave John Haden for exp. of Indians to Richmond 15.75. 
            
            
              
               29. 
              
              George Jefferson has recd. from the Treasury and pd. to Richd. Hanson £159–9–4 towards my bonds for Mr. Wayles’s debt to Farrel & Jones. Note this was the equivalent for 2. parcels of paper money put by me into the treasury for them during the war.
            
            
              
               30. 
              
              Pd. Frank for his 4th. kiln 33. half dimes + a bottle of molasse @ 1/3. Note it yielded 37. bush. to the cord.
            
            
              Dec.
               2. 
              
              Pd. Wm. Smith of Milton in full £2–11–4.
            
            
              
              Recd. of Dr. James Hopkins £7–12–5 = 25.40 to purchase books and for the Aurora.
            
            
              
               3. 
              
              Sent John Roger £ 3–8–5 for 7½ galls. of whiskey heretofore recieved & 7½ galls. now recd. @ 4/6.
            
            
              
               4. 
              
              Sent do. 2.2 for cyder @ 1/3.
            
            
              
              Drew on George Jefferson in favr. of Dabney Carr for 50.D. which I charge to Higginbotham.
            
            
              
               5. 
              
              George Jefferson writes me that it was £169–9–4 he recd. from the treasury, and not £159–9–4 as he had by mistake written me. Hanson’s rect. is for £159–9–4. Qu. which sum was paid him.
            
            
              Dec.
               7. 
              
              Pd. Richd. Shackleford 1. day’s attendance as witness ads. Johnson 1.1.
            
            
              
              Pd. John Spiers junr. do. 1.1.
            
            
              
               8. 
              
              Pd. Catlett for butter 1.
            
            
              
              On settlement with Henry Duke I owe him £127–18–7 with interest on £79-16–7 from Dec. 18. 98.
            
            
              
               10. 
              
              Bot. of Jas. Key 50. Bar. corn @ 13/ + 1/ for bringing it home.
            
            
              
               11. 
              
              Gave in charity 2.D.
            
            
            
              
              On settlement with Isaac Millar recd. £2–18–11 the balance due me to this day. It included Hopkins also.
            
            
              
              Pd. Garner 9/3 pd. Wells 7/6.
            
            
              
              Recd. of James Old by  Woods 100.D. for which I gave him a draft on J. Barnes.
            
            
              
              Pd. Catlett for butter 1. sm. exp. 4.D.
            
            
              
               12. 
              
              Pd. Henry Yost 1/9.
            
            
              
              Pd. Wm. Smith for 1. gall. brandy 12/.
            
            
              
              Pd. W. J. Aldridge for groceries £1–13–2½.
            
            
              
              On settlement with J. Watson for Brydie & co. I am in their debt £21–13–5. See in this acct. articles with the following persons.
            
            
              
                Samuel Dyer.
            
            
              
                John Kerby
            
            
              
                Wm. Wardlaw.
            
            
              
                Kemp Catlett
            
            
              
                David Wood
            
            
              
              On settlement of mill acct. with Henderson Connard & co. they are in my debt £43–18–2.
            
            
              
              Gave David Higginbotham ord. on them for £43–18–2.
            
            
              
              Besides the above account with Henderson & Connard there exists a store acct. against which are credits for nails furnished them, the balance in my favor £28–7 as per acct. rendd.
            
            
              
               13. 
              
              Pd. small exp. 1.75.
            
            
              
               14. 
              
              Gave Isaac ord. on Higginbotham to amt. of 11.D. This is for his moiety of a colt left him by his father.
            
            
              
               15. 
              
              Sm. exp. 16.D.
            
            
              
               16. 
              
              Pd. Mrs. Sneed 2.D. which with 21. ℔ wool @ 2/ = 42 makes up 3.D. for her services with Isabel & 6.D. for 6. months schooling of Thos. Jefferson.
            
            
              
               17. 
              
              Sm. exp. 1.D. pd. Burke taylor in Milton 1.D.
            
            
              
               18. 
              
              Recd. of George Haden in part of Rent for W. Short 40/6.
            
            
              
               19. 
              
              Pd. sm. exp. 3.D.
            
            
              
               20. 
              
              Settled with Wm. Page partly. He gave me an order on the Milton inspectors for a hhd. tobo. wt. 1303. for rent but there will probably be near 100. ℔ more coming to me to make up the tobo. balance. I gave him an order on G. Jefferson & co. for £24 which is as near the money balance I owe him as we can come, till some oats are weighed.
            
            
              
              Pd. James Dinsmore 20.D. exp. at Charlottesville .25.
            
            
              
              Recd. of Mr. Kelly 50.D. to be repaid to Wm. Taylor, Bank street Baltimore.
            
            
              
              Recd. from John Rodes for nails in full £4–13–5.
            
            
              
              Pd. Richard Richardson £8–17–7.
            
            
              
              The balance due Ban is about £13–14 to be remitted from Phila.
            
            
              Dec.
               21. 
              
              Recd. from the Governor by W. C. Nicholas 16.D. ante Nov. 28.
            
            
              
              Pd. Tom Shackleford for Ban 26/ to be deducted from the £13–14 ante.
            
            
              
              Set out from Monticello.
            
            
              
               22. 
              
              Pd. at Orange C. H. .91.
            
            
              
               23. 
              
              Pd. at Hyde’s lodgg. &c. 3.08 vales .25.
            
            
              
              Pd. at Long’s dinner &c. 1.25.
            
            
              
               24. 
              
              Gave Jupiter to buy blanket & expences home 9.33.
            
            
              
              Pd. Davies Fredsbg. entertt. &c. 7.58 stage hire 4.D. barber .25 vales .50.
            
            
              
              Stafford C. H. driver .37 dinner 1. vales .20.
            
            
              
              25.
              
                Dumfries  driver .50 lodgg. &c. 1.    vales .25.   
            
            
              
              Colchester driver & ferrge. .50 breakft. .50.
            
            
              
                Alexandria.  driver .50 barber .25 dinner &c. 1.875 vales .44.    stage to Baltimore 4.D.  
            
            
              
              26.
              
                 George town.  driver .25 ferrge. &c. .18 lodgg. Mclaughlin’s 1.67.    vales .25.   
            
            
              
              Bladensburg. breakft. .5 vales .20.
            
            
              
              Rodes’s. driver .25.
            
            
              
              Spuryear’s. driver .25 dinner & vales 1.2.
            
            
              
              Elkridge ferry .125.
            
            
              
                Baltimore.  driver .5 barber .25 supper &c. 2.5 vales 1.D.    stage to Philadelphia 8.D.   
            
            
            
              
               27. 
              
              Flanaghan’s driver .25 breakft. .5 vales .25.
            
            
              
              Susquehanna. driver .25 ferrge. & ferrymen .375.
            
            
              
              Elkton. driver .25 dinner 1.125.
            
            
              
              Christiana. exp. .125.
            
            
              
              28.
              
                Newport.  driver .5 supper &c. .75.    vales .25.   
            
            
              
              Chester. driver .5 breakft. .5 vales .25.
            
            
              
              Philadelphia driver .5.
            
            
              
              30.
              
              Campbell for pamphlets 7.87 gloves .50.
            
            
              
                Analysis of expences.  Jupiter 9.33    drivers 4.80    vales 4.91    my expences  27.    stage hire 16.     62.04   
            
            
              
               30. 
              
              Pd. for pamphlets 7.87 gloves .50 penknife .75.
            
            
              
              Fortune Barnes a servt. comes into my service @ 10.D. pr. month + 2.
            
            
              
              Recd. of John Barnes 50.D.
            
            
              
              Inclosed to Wm. Taylor of Baltimore 50.D. on account of John Kelly to repay ante Dec. 20.
            
          
        